Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending application 17/280,312 in view of Bernardos et al. (US 20200228968 A1).
 	Regarding claims 1 and 19, the co-pending application 17/280,312 teaches all the limitation of claims 1 and 19 except the limitation of registering the UE with the second network slice prior to registering the UE with the first network slice.
	In an analogous art Bernardos teaches registering the UE with the second network slice prior to registering the UE with the first network slice (At 205, a WTRU may (e.g., based on received information), for example, find that a 3GPP RAN may provide one or more network slices that may fit its requirement better. A WTRU may (e.g., decide to) initiate a registration process with a 3GPP RAN, [0096]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified co-pending application with the slice selection of Bernardos to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 21 does do not fall within at least one of the four categories of patent eligible subject matter. Claim 21 recites the limitation of “a computer-readable storage medium”. Paragraph [0030-0031] of the applicant’s specification (see US Publication US 2022/0039002) disclose the “ computer-readable storage medium” as being a computer program product. Therefore, in light of the specification, the claimed “computer-readable storage medium” does not define what constitutes the medium and hence encompass both transitory and non-transitory embodiments. The claimed  computer-readable storage medium  does not fall within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), claim 21 is ineligible under 35 USC 101.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 20200228968 A1) in view of Yang et al. (US 20190372837 A1).
Regarding claim 1, Bernardos teaches a method (method of Fig. 2) of managing allocation of a User Equipment (UE) to a network slice of a telecommunications network, the telecommunications network having a plurality of network slices (A 5G wireless communication system may be implemented, for example, using network slicing, which may virtually partition a network into multiple logical slices, [0067]), wherein the UE is allocated to a first network slice for processing a network communication from the UE (A WTRU may be configured by a home Public Land Mobile Network (PLMN) with slicing information, e.g., with a Configured NSSAI per PLMN. A Configured NSSAI may be PLMN-specific. A home PLMN (HPLMN) may indicate one or more applicable PLMN(s) for a (e.g., each) Configured NSSAI, [0070]), the method comprising the steps of: 
identifying a second network slice that is suitable for processing the network communication (At 204, an N3IWF may, for example, relay 3GPP RAN network slicing capability information e.g., Available NSSAIs (e.g., a set of one or more S-NSSAI for slice(s) that are available to a WTRU, [0091]); and 
in response to identifying a lack of suitability of the first network slice to process the network communication (Relaying of 3GPP RAN network slicing capability information may be triggered, for example, by a request from a WTRU. In an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available, [0094]), 
registering the UE with the second network slice prior to registering the UE with the first network slice (At 205, a WTRU may (e.g., based on received information), for example, find that a 3GPP RAN may provide one or more network slices that may fit its requirement better. A WTRU may (e.g., decide to) initiate a registration process with a 3GPP RAN, [0096]).  
However, Bernardos does not teach monitoring a suitability of the first network slice to process the network communication.
 In an analogous art, Yang teaches monitoring a suitability of the first network slice to process the network communication (Further, in some embodiments, mSON management device 130 may monitor network slice 210 in order to determine whether the resources provisioned to network slice 210 provide UE 120 with a sufficient level of service throughout the session or service duration, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.

Regarding claim 2, Bernardos as modified by Yang teaches a method according to claim 1, further comprising the step of preventing the UE from first registering with the first network slice (The WTRU may determine whether or not to register to the 3GPP cellular network e.g., based on the received slicing information, Bernardos [0110]).  
Regarding claim 3, Bernardos as modified by Yang teaches a method according to claim 1, wherein the first network slice is suitable to process the network communication if it has, or will have, sufficient excess available processing resources to process the network communication (In provisioning (at 440) the resources, cSON management device 140 may select, based access requirements associated with the obtained (at 420) profile, a particular network slice that is mapped to a target SLA that meets or exceed requirements of UE 120 or services requested by UE 120, Yang [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 4, Bernardos as modified by Yang teaches a method according to claim 1, wherein the UE is registered with the second network slice so as only to utilize functions of said second network slice (A RAN may select a PLMN (a WTRU may (e.g., based on received information), for example, determine that non-3GPP access may provide one or more network slices that may fit its requirement better. A WTRU may decide to initiate attachment to a corresponding non-3GPP access network, Bernardos [0081]).  
Regarding claim 5, Bernardos as modified by Yang teaches a method according to claim 1, wherein the first network slice is suitable to process the network communication if the first network slice has, or will have, a number of concurrent users that is below a threshold (Examples of events that may trigger relaying may include, for example, one or more of the following: (i) a WTRU may move (e.g., to a specific location); (ii) a WTRU battery and/or WTRU mobility may reach a certain level or threshold; and/or (iii) a WiFi traffic level may reach a certain level or threshold, Bernardos [0092]).  
Regarding claim 6, Bernardos as modified by Yang teaches a method according to claim 1, wherein the first network slice is suitable to process the network communication if the network performance of the first network slice is, or will be, beyond a threshold (The determination may be based on monitoring, and specifically, based on whether the monitored parameters deviate, by some threshold amount, from expected parameters of the target SLA, Yang [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 9, Bernardos as modified by Yang teaches a method according to claim 1, wherein identifying a lack of suitability of the first network to process the network communication triggers the first network slice to reconfigure (if it is determined that core cloud 115 is not providing the sufficient level of service (460—No), then process 400 may proceed to block 475. In other words, if core cloud 115 is unable to provide, and/or is for some reason not providing the sufficient level of service, then resources of edge cloud 110 may alternatively, or additionally, be provisioned in order to provide the sufficient level of service, Yang [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 10, Bernardos as modified by Yang teaches a method according to claim 1, further comprising the step of identifying the second network slice in response to identifying a lack of suitability of the first network to process the network communication (an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available, Bernardos [0094] and step 205 of Fig. 2).  
Regarding claim 11, Bernardos as modified by Yang teaches a method according to claim 1, wherein the network communication would cause, if processed by the first network slice, or does cause, the first network slice to become unsuitable for processing the network communication (In an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available, Bernardos [0094]).  
Regarding claim 14, Bernardos as modified by Yang teaches a method according to claim 1, wherein the network performance of the second network slice is no worse than the network performance of the first network slice, when the first network slice is suitable for processing the network communication (Based on the monitoring (at 490), process 400 may determine (at 495) whether the provisioned resources of edge cloud 115 provide UE 120 with a sufficient level of service for instance, whether access by UE 120 via the provisioned resources of core cloud 115 meets or exceeds requirements of the target SLA for URLLC. If a sufficient level of service is determined (at 495—Yes) to be provided by the current provisioning of edge cloud 110 resources, the process may continue to monitor (at 490) the provisioned resources of edge cloud 110 until the session or service access ends, Yang [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
  Regarding claim 16, Bernardos as modified by Yang teaches a method according to claim 1, wherein identifying the second network slice further comprises the steps of: measuring network performance of the second network slice (Process 400 may also include monitoring (at 490) the provisioned resources of edge cloud 110. For instance, mSON management device 130 may monitor latency, packet loss, bandwidth, and other performance parameters of the provisioned resources, Yang [0048]); and assessing whether the network performance surpasses a threshold (Based on the monitoring (at 490), process 400 may determine (at 495) whether the provisioned resources of edge cloud 115 provide UE 120 with a sufficient level of service, for instance, whether access by UE 120 via the provisioned resources of core cloud 115 meets or exceeds requirements of the target SLA for URLL, Yang [0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 17, Bernardos as modified by Yang teaches a method according to claim 1, wherein the telecommunications network is a mobile cellular network (WTRU may (e.g., prior to registering with that 3GPP network) request slicing information for the 3GPP cellular network, Bernardos [0110]).  
Regarding claim 18, Bernardos as modified by Yang teaches a method according to claim 1, wherein the telecommunications network is a fixed-line network (the communications system 100 may include … a public switched telephone network (PSTN) 108, the Internet 110, and other networks 112, though it will be appreciated that the disclosed embodiments contemplate any number of WTRUs, base stations, networks, and/or network elements... By way of example, the WTRUs 102a, 102b, 102c, 102d, any of which may be referred to as a “station” and/or a “STA”, may be configured to transmit and/or receive wireless signals and may include a user equipment (UE), a mobile station, a fixed or mobile subscriber unit, Bernardos [0014]).  
Regarding claim 19, Bernardos teaches a telecommunications network for managing allocation of a User Equipment (UE) to a network slice (System of Fig. 1A), the telecommunication network comprising: 
a first network slice and a second network slice (A 5G wireless communication system may be implemented, for example, using network slicing, which may virtually partition a network into multiple logical slices, [0067]), the UE being allocated to the first network slice for processing a network communication from the UE (A WTRU may be configured by a home Public Land Mobile Network (PLMN) with slicing information, e.g., with a Configured NSSAI per PLMN. A Configured NSSAI may be PLMN-specific. A home PLMN (HPLMN) may indicate one or more applicable PLMN(s) for a (e.g., each) Configured NSSAI, [0070]);
a processor (e.g. processor 118 of Fig. 1B) for identifying a second network slice that is suitable for processing the network communication (At 204, an N3IWF may, for example, relay 3GPP RAN network slicing capability information e.g., Available NSSAIs (e.g., a set of one or more S-NSSAI for slice(s) that are available to a WTRU, [0091]);
a controller (e.g. processor 118 of Fig. 1B) for registering the UE with the second network slice prior to registering the UE with the first network slice (At 205, a WTRU may (e.g., based on received information), for example, find that a 3GPP RAN may provide one or more network slices that may fit its requirement better. A WTRU may (e.g., decide to) initiate a registration process with a 3GPP RAN, [0096]) in response to identifying a lack of suitability of the first network slice to process the network communication (Relaying of 3GPP RAN network slicing capability information may be triggered, for example, by a request from a WTRU. In an example, a WTRU may send a request message to a WiFi Network, for example, when a desirable network slice may not be available, [0094]).  
However, Bernardos does not teach a processor for monitoring a suitability of the first network slice to process the network communication and for identifying a second network slice that is suitable for processing the network communication.
In an analogous art, Yang teaches a processor for monitoring a suitability of the first network slice to process the network communication (Further, in some embodiments, mSON management device 130 may monitor network slice 210 in order to determine whether the resources provisioned to network slice 210 provide UE 120 with a sufficient level of service throughout the session or service duration, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.

Regarding claim 20, Bernardos as modified by Yang teaches a telecommunications network according to claim 19, wherein the processor (e.g. processor 118 of Bernardos Fig. 1B) and the controller are arranged in a core of the telecommunications network (e.g. AMF of Bernardos Fig. 1D).  
Regarding claim 21, Bernardos as modified by Yang teaches a computer-readable storage medium comprising instructions that, when executed by a processor associated with a telecommunications network, causes the telecommunication network to perform the method according to perform the method according to claim 1 (Each of the computing systems described herein may have one or more computer processors having memory that are configured with executable instructions or hardware for accomplishing the functions described herein including determining the parameters described herein and sending and receiving messages between entities (e.g., WTRU and network) to accomplish the described functions, Bernardos [0113]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 20200228968 A1) in view of Yang et al. (US 20190372837 A1) and further in view of Vrzic (US 20170086118 A1).
Regarding claim 7, Bernardos as modified by Yang teaches a method according to claim 1.
However, Bernardos and Yang do not teach wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified.  
In an analogous art, Vrzic teaches wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified (Such a slice reselection may be temporary, until a new slice is created or existing slices are reconfigured, [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos and the slice tracking of Yang with the reselection of Vrzic to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.
Regarding claim 8, Bernardos as modified by Yang and Vrzic teaches a method according to claim 7, wherein the reconfiguration is a: re-starting; scaling; closing; and/or opening of the first network slice (Slice management events include the addition (instantiation), deletion, and modification of a slice, Vrzic [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos and the slice tracking of Yang with the reselection of Vrzic to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 20200228968 A1) in view of Yang et al. (US 20190372837 A1) and further in view of Bischinger et al. (US 20190021125 A11).
Regarding claim 12, Bernardos as modified by Yang teaches a method according to claim 1, further comprising the steps of: continuing to monitor the suitability of the first network slice to process the network communication after the UE has been registered to the second network slice (Process 400 may also include monitoring (at 490) the provisioned resources of edge cloud 110. For instance, mSON management device 130 may monitor latency, packet loss, bandwidth, and other performance parameters of the provisioned resources, Bernardos [0048]).
However, Bernardos and Yang do not teach in response to identifying that the first network slice is suitable to process the network communication, unregistering the UE from the second network slice and subsequently registering the UE with the first network slice.  
In an analogous art, Bischinger teaches in response to identifying that the first network slice is suitable to process the network communication, unregistering the UE from the second network slice and subsequently registering the UE with the first network slice (If the UE 511 is allocated to another slice, the network entity I 512 repeats the registration process in the direction of the allocated slice (and the network entity II therein) and, if successful, the UE 511 is deregistered from the default slice 501, [0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos and the slice tracking of Yang with the reselection of Bischinger to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 20200228968 A1) in view of Yang et al. (US 20190372837 A1) and further in view of Samdanis et al. (US 20210153077 A1).
Regarding claim 13, Bernardos as modified by Yang teaches a method according to claim 1.
However, Bernardos and Yang do not teach wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication.  
In an analogous art, Samdanis teaches wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication (Embodiments of this invention also consider two different ways of sharing resources allocated for network slices; one considering dedicated resources and a second wherein network resources are pooled and shared equally among all participant MNVOs and vertical market parties, [0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos and the slice tracking of Yang with the reselection of Samdanis to provide a device, a method and a system to facilitate on-demand network sharing enabling a centralized management entity, i.e. a capacity broker, to perform resource allocation for elastic best effort services as suggested.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardos et al. (US 20200228968 A1) in view of Yang et al. (US 20190372837 A1) and further in view of Zhang et al. (US 20180352501 A1).
Regarding claim 15, Bernardos as modified by Yang teaches a method according to claim 1.
However, Bernardos and Yang do not teach wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication.  
In an analogous art, Zhang teaches wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication (The response message may include a required or preferred slice ID and/or type, an associated condition, e.g. RAT, service time, location of the required or preferred slice, network slice sponsor information and associated condition (e.g. service time, location) of the sponsor, a list of IDs of UEs allowed to access the required or preferred network slice, [0080]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Bernardos and the slice tracking of Yang with the slice of Zhang to provide a device, a method and a system for managing network resources by selecting the slice used to support a user equipment, in a process referred to as slice handover or slice reselection as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shih et al. (US 11240720 B2) discloses a user equipment (UE) includes a processor configured to execute computer-executable instructions to: determine whether a required network slice/service of the UE is supported by a network node; perform at least one of a plurality of mobility management procedures, when the required network slice/service of the UE is not supported by the network node; where the plurality of mobility management procedures includes: selecting another master node (MN), or intra-MN handover or inter-MN handover to another MN; selecting or reselecting a secondary node (SN), intra-SN handover to another SN, modifying an existing SN, or adding a new SN; changing the UE's anchor node to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641